975 So. 2d 600 (2008)
Joseph G. WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-1733.
District Court of Appeal of Florida, Second District.
March 5, 2008.
James Marion Moorman, Public Defender, and J.C. Hill, Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Richard M. Fishkin, Assistant Attorney General, Tampa, for Appellee.
FULMER, Judge.
Joseph G. Williams entered a no contest plea to second-degree murder. On March 3, 2006, he was sentenced to fifteen years in prison followed by seven years of probation. On March 29, 2006, he filed a pro se motion to withdraw his plea, which the trial court dismissed after finding that Williams' allegations were too conclusory to meet his burden of establishing a legally valid claim. We affirm the conviction and sentence, but we reverse the trial court's order dismissing the motion to withdraw plea. We direct that the motion be stricken as an unauthorized pro se pleading because it was filed at a time when Williams was represented by counsel. See Forte v. State, 956 So. 2d 550, 551 (Fla. 2d DCA 2007) (affirming order striking motion to withdraw plea and noting that the order "shall not be interpreted as an adjudication on the merits of any claim").
Affirmed in part, reversed in part, and remanded.
CASANUEVA and CANADY, JJ., Concur.